This case is a proceeding in error brought by the United States Fidelity  Guaranty Company, a corporation authorized to transact a surety business in this state, to review the judgment rendered against it by the District Court of Fremont County, in consequence of its being surety upon the replevin bond of The Sterling Lumber Company, appellant in case No. 1862. Inasmuch as that judgment has been this day reversed with instructions to the District Court of Fremont County to enter judgment in favor of the appealing party, pursuant to an opinion filed in the case just mentioned, the complaint of the plaintiff in error relative to the judgment aforesaid requires no additional consideration here. The proceeding in error is predicated upon the record in case No. 1862.
For the reasons assigned in the opinion aforesaid, the judgment against the plaintiff in error will be reversed. No costs will, however, be taxed in favor of the plaintiff in error.
Reversed.
KIMBALL, Ch. J., and BLUME, J., concur.
 *Page 1